 

Exhibit 10.2

 

[Execution Version]

 

FIRST AMENDMENT TO

LOAN AND SECURITY AGREEMENT, FIRST TIER PURCHASE AND SALE
AGREEMENT AND SECOND TIER PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT, FIRST TIER PURCHASE AND
SALE AGREEMENT AND SECOND TIER PURCHASE AND SALE AGREEMENT (this “Amendment”),
dated as of March 16, 2020 (the “Effective Date”), is entered into by and among
Exela Receivables 1, LLC, a Delaware limited liability company (“Borrower”),
Exela Technologies, Inc., a Delaware corporation, as servicer (“Initial
Servicer”), Exela Receivables Holdco, LLC, a Delaware limited liability company
(“Pledgor”), each of the parties identied on the signature page hereto as
Originators (the “Originators”), the persons from time to time party thereto as
lenders (“Lenders”), TPG Specialty Lending, Inc., a Delaware corporation
(“TSL”), as administrative agent for the Lenders (in such capacity,
“Administrative Agent”). This Amendment shall be deemed one of the Transaction
Documents referenced in the Loan Agreement.

 

RECITALS

 

WHEREAS, Borrower, Initial Servicer, Lenders, Administrative Agent and PNC Bank,
National Association are parties to that certain Loan and Security Agreement,
dated as of January 10, 2020 (as amended, modified or supplemented from time to
time, the “Loan Agreement”).

 

WHEREAS, Originators, Pledgor and Initial Servicer are parties to that certain
First Tier Purchase and Sale Agreement, dated as of January 10, 2020 (as
amended, modified or supplemented from time to time, the “First Tier PSA”).

 

WHEREAS, Pledgor, Borrower and Initial Servicer are parties to that certain
Second Tier Purchase and Sale Agreement, dated as of January 10, 2020 (as
amended, modified or supplemented from time to time, the “Second Tier PSA”).

 

WHEREAS, Borrower, Initial Servicer, Pledgor and Originators have requested that
Administrative Agent and Lenders amend the Loan Agreement, First Tier PSA and
Second Tier PSA in certain respects as set forth below; and

 

WHEREAS, Administrative Agent and Lenders have agreed to amend the Loan
Agreement, First Tier PSA and Second Tier PSA on the terms and subject to the
conditions set forth in this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 



 

 

 

[Execution Version]

 

Article I

 

Definitions

 

Capitalized terms used in this Amendment are defined in the Loan Agreement
unless otherwise stated.

 

ARTICLE II

 

Amendments

 

2.1       The following defined terms are hereby added to Section 1.01 of the
Loan Agreement as follows:

 

““First Amendment Closing Date” means March 16, 2020.”

 

““Periodic Report” means the report substantially in the form of Exhibit A
hereto. Each Periodic Report (other than the first Periodic Report delivered
hereunder) shall include a comparison of the actual cash flow (shown by line
item for each week) since the date of the preceding Periodic Report to that
predicted in such preceding Periodic Report.”

 

““Periodic Report Delivery Date” means, for any Periodic Report Delivery Period,
initially, the last Business Day of the calendar week following the week in
which such Periodic Report Delivery Period began and, thereafter, the last
Business Day of every fourth calendar week following the previous Periodic
Report Delivery Date; provided that the Periodic Report Delivery Date for the
initial Periodic Report Delivery Period shall be March 31, 2020.”

 

““Periodic Report Delivery Period” means a period beginning on each date, if
any, that Liquidity does not equal or exceed $60,000,000 (and a Periodic Report
Delivery Period is not already then continuing) and ending on the date, if any,
that Liquidity (x) exceeds $60,000,000 and (y) is projected to exceed
$60,000,000 at the end of each of the following 13 calendar weeks in the most
recently delivered Periodic Report; provided that the initial Periodic Report
Delivery Period shall be deemed to begin on March 31, 2020.”

 

“Specified Initial Servicer Default” means any Initial Servicer Default (or any
Unmatured Initial Servicer Default) arising or continuing solely from Liquidity
failing to exceed $60,000,000; provided that such Initial Servicer Default (or
Unmatured Initial Servicer Default) shall cease to be a Specified Initial
Servicer Default at any time Liquidity fails to exceed $40,000,000.

 



 

 

 

[Execution Version]

 

2.2       The defined term “Liquidity” in Section 1.01 of the Loan Agreement is
hereby amended and restated as follows:

 

““Liquidity” means, at any time, the sum of (a) the domestic Unrestricted Cash
held by the Parent and its Subsidiaries at such time (provided, that all amounts
in any Collection Account shall be considered “restricted” for such purposes;
provided, further that if an Interim Report has been delivered not more than
seven (7) days prior to the date of calculation, the following amounts in a
Continuing Collection Account shall be deemed “unrestricted” (and may be
included in “Liquidity”): the positive excess, if any, of amounts in a
Continuing Collection Account over the sum of (i) all accrued and unpaid
Servicing Fees, Interest, Fees and Breakage Amounts, in each case, through such
date of determination, (ii) the amount of the “Required Reduction/LC Cash
Collateralization” specified in the most recent Interim Report (conforming in
form and substance to Exhibit H to this Agreement), and (iii) the amount of all
other unpaid Borrower Obligations then due and owing through such date of
determination), plus (b) the aggregate amount of cash then available to be
borrowed (but which has not been borrowed) by the Parent and its Subsidiaries
under their respective committed credit facilities (excluding, for the avoidance
of doubt, the transactions contemplated by this Agreement) and which may be
drawn within not more than three (3) Business Days subject only to satisfaction
of customary conditions precedent (such as delivery of a borrowing request) that
do not include (i) the counterparty thereunder having any discretion to approve
such borrowing or having to waive any conditions precedent to such borrowing or
(ii) the satisfaction of any borrowing base or similar collateral tests that are
not then satisfied, plus (c) the excess of (i) lesser of (A) the Facility Limit
and (B) the Borrowing Base over (ii) the Aggregate Loan Amount plus the
Revolving A LC Participation Amount; provided, that at any time on or after the
Revolving Commitment Termination Date, the amount determined pursuant this
clause (c) shall be zero ($0), minus (d) the aggregate amount of accounts
payable owing by Parent and its Subsidiaries that are outstanding more than 90
days past the stated due date thereof.”

 

2.3       Section 6.02(e)(ii) of the Loan Agreement is hereby amended and
restated in its entirety as follows:

 

“(ii) no Unmatured Initial Servicer Default, Initial Servicer Default, Event of
Default or Unmatured Event of Default would result from such Credit Extension
unless (solely in the case of an Unmatured Initial Servicer Default or Initial
Servicer Default) such Unmatured Initial Servicer Default or Initial Servicer
Default is a Specified Initial Servicer Default.”

 

2.4       Section 7.01(ii) of the Loan Agreement is hereby amended and restated
in its entirety as follows:

 

“(ii)    No Default. No event has occurred and is continuing and no condition
exists, or would result from any Loan or Release or from the application of
proceeds therefrom, that constitutes or may reasonably be expected to constitute
an Unmatured Initial Servicer Default, Initial Servicer Default, Event of
Default or Unmatured Event of Default unless (solely in the case of an Unmatured
Initial Servicer Default or Initial Servicer Default) such Unmatured Initial
Servicer Default or Initial Servicer Default is a Specified Initial Servicer
Default.”

 



 

 

 

[Execution Version]

 

2.5       Section 7.02(y) of the Loan Agreement is hereby amended and restated
in its entirety as follows:

 

“(y)    No Default. No event has occurred and is continuing and no condition
exists, or would result from any Loan or Release or from the application of
proceeds therefrom, that constitutes or may reasonably be expected to constitute
an Unmatured Initial Servicer Default, Initial Servicer Default, Event of
Default or Unmatured Event of Default unless (solely in the case of an Unmatured
Initial Servicer Default or Initial Servicer Default) such Unmatured Initial
Servicer Default or Initial Servicer Default is a Specified Initial Servicer
Default.”

 

2.6       Section 8.02(b) of the Loan Agreement is hereby amended to add the
following clause (iii) at the end thereof:

 

“and (iii) on each Periodic Report Delivery Date, a Periodic Report.”

 

2.7       Section 8.05(c) of the Loan Agreement is hereby amended to add the
following clause (iii) at the end thereof:

 

“and (iii) on each Periodic Report Delivery Date, a Periodic Report.”

 

2.8       Section 8.08(b)(vii) of the Loan Agreement is hereby amended and
restated in its entirety as follows:

 

“(vii)  it shall not make, declare or otherwise commence or become obligated in
respect of, any dividend, stock or other security redemption or purchase,
distribution or other payment to, or for the account or benefit of, any owner of
any Capital Stock or other equity interest, security interest or equity interest
in it to any such owner or any Affiliate of any such owner other than from funds
received by it under Article IV and so long as, in any case, before or after
giving effect thereto, no Unmatured Initial Servicer Default, Initial Servicer
Default, Event of Default or Unmatured Event of Default shall have occurred that
remains continuing, unless (solely in the case of an Unmatured Initial Servicer
Default or Initial Servicer Default) such Unmatured Initial Servicer Default or
Initial Servicer Default is a Specified Initial Servicer Default;

 



 

 

 

[Execution Version]

 

2.9       Section 9.03(c) of the Loan Agreement is hereby amended to amend and
restate the third sentence thereof as follows:

 

In the event that the Administrative Agent reasonably determines that such
Information Package or Interim Report constitutes a Qualifying Release Report,
so long as no Unmatured Initial Servicer Default, Initial Servicer Default,
Event of Default or Unmatured Event of Default has occurred and is continuing
(unless (solely in the case of an Unmatured Initial Servicer Default or Initial
Servicer Default) such Unmatured Initial Servicer Default or Initial Servicer
Default is a Specified Initial Servicer Default), the Administrative Agent shall
promptly remit to the Borrower from the Continuing Collection Account the amount
requested on such Qualifying Release Report so long as the remaining Collections
on deposit in the Continuing Collection Account (after giving effect to such
release) exceed the amount necessary to pay the sum of (x) all accrued and
unpaid Servicing Fees, Interest, Fees and Breakage Amounts, in each case,
through such date (as reasonably estimated by the Administrative Agent), (y) the
amount of any Borrowing Base Deficit and (z) the amount of all other unpaid
Borrower Obligations then due and owing through such date (as reasonably
estimated by the Administrative Agent).

 

2.10     Section 9.08(a) of the Loan Agreement is hereby amended and restated in
its entirety as follows:

 

“(a)    Within two weeks of the First Amendment Closing Date, the Initial
Servicer shall be delivering reporting reasonably satisfactory to the Backup
Servicer and the Administrative Agent for the Backup Servicer to perform the
role of backup servicer with respect to the servicing, administration and
collection of the Receivables. The Backup Servicer shall perform such roles and
responsibilities set forth in the Backup Servicing Agreement. Each of the
Initial Servicer and the Borrower hereby covenant and agree to perform each of
the roles and responsibilities set forth therein to be performed by the Borrower
and/or Initial Servicer.”

 

2.11     Section 4.02(q) of the First Tier PSA is hereby amended and restated in
its entirety as follows:

 

“(q)    No Default. No event has occurred and is continuing and no condition
exists, or would result from the sale, transfer and assignment or contribution
of the Receivables originated by such Originator, that constitutes or may
reasonably be expected to constitute an Unmatured Initial Servicer Default,
Initial Servicer Default, Event of Default or Unmatured Event of Default unless
(solely in the case of an Unmatured Initial Servicer Default or Initial Servicer
Default) such Unmatured Initial Servicer Default or Initial Servicer Default is
a Specified Initial Servicer Default.”

 



 

 

 

[Execution Version]

 

2.12       Section 4.02(q) of the Second Tier PSA is hereby amended and restated
in its entirety as follows:

 

“(q)    No Default. No event has occurred and is continuing and no condition
exists, or would result from the sale, transfer and assignment or contribution
of the Receivables acquired by the Seller, that constitutes or may reasonably be
expected to constitute an Unmatured Initial Servicer Default, Initial Servicer
Default, Event of Default or Unmatured Event of Default unless (solely in the
case of an Unmatured Initial Servicer Default or Initial Servicer Default) such
Unmatured Initial Servicer Default or Initial Servicer Default is a Specified
Initial Servicer Default.”

 

ARTICLE III

 

Conditions Precedent

 

The effectiveness of this Amendment is subject to (I) the Borrower, the Initial
Servicer, the Administrative Agent and each Lender having executed prior to or
contemporaneously with this Amendment that certain Limited Waiver to Loan and
Security Agreement (the “Limited Waiver”) with respect to Existing Defaults (as
defined pursuant to the Limited Waiver) and (II) the satisfaction of the
following conditions precedent in a manner satisfactory to Administrative Agent,
unless specifically waived in writing by Administrative Agent:

 

1.       Administrative Agent shall have received this Amendment duly executed
by Borrower, the Initial Servicer, the Originators and Pledgor;

 

2.       No Unmatured Initial Servicer Default, Initial Servicer Default,
Unmatured Event of Default or Event of Default is then continuing unless (solely
in the case of an Unmatured Initial Servicer Default or Initial Servicer
Default) such Unmatured Initial Servicer Default or Initial Servicer Default is
a Specified Initial Servicer Default;

 

3.       Borrower’s, Initial Servicer’s, Originators’ and Pledgor’s
representations and warranties set forth herein and in the applicable
Transaction Agreement shall be true and correct in all material respects; and

 

4.       All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Administrative Agent.

 

ARTICLE IV

 

No Waiver

 

Nothing contained in this Amendment or any other communication between
Administrative Agent (except with respect to the Limited Waiver to Loan and
Security Agreement), Borrower, Initial Servicer, Originators and Pledgor and/or
any Lender shall be a consent or waiver of any past, present or future
condition, violation, Unmatured Initial Servicer Default, Initial Servicer
Default, Unmatured Event of Default or Event of Default of Borrower, Initial
Servicer, Originators or Pledgor under the Loan Agreement or any Transaction
Document. Administrative Agent and the Lenders hereby expressly reserve any
rights, privileges and remedies under the Loan Agreement and each Transaction
Document that Administrative Agent or the Lenders may have with respect to any
condition, violation, Unmatured Initial Servicer Default, Initial Servicer
Default, Unmatured Event of Default or Event of Default, and any failure by
Administrative Agent or the Lenders to exercise any right, privilege or remedy
as a result of any such condition, violation, Unmatured Initial Servicer
Default, Initial Servicer Default, Unmatured Event of Default or Event of
Default shall not directly or indirectly in any way whatsoever either
(i) impair, prejudice or otherwise adversely affect the rights of Administrative
Agent or the Lenders at any time to exercise any right, privilege or remedy in
connection with the Loan Agreement or any Transaction Document, (ii) amend or
alter any provision of the Loan Agreement or any Transaction Document or any
other contract or instrument, or (iii) constitute any course of dealing or other
basis for altering any obligation of Borrower, Initial Servicer, Originators or
Pledgor, or any rights, privilege or remedy of Administrative Agent or the
Lenders under the Loan Agreement or any Transaction Document or any other
contract or instrument.

 



 

 

 

[Execution Version]

 

Borrower, Initial Servicer, Originators and Pledgor are hereby notified that
irrespective of any waivers or consents previously granted by Administrative
Agent or Lenders regarding the Loan Agreement and the Transaction Documents,
Borrower, Initial Servicer, Originators and Pledgor will be expected to comply
strictly with their duties, obligations and agreements under the Loan Agreement
and the Transaction Documents.

 

Article v

 

Ratifications, Representations and Warranties

 

5.1       Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Transaction Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Transaction Documents are ratified and confirmed and
shall continue in full force and effect. Borrower, Initial Servicer,
Originators, Pledgor, Lenders and Administrative Agent agree that the Loan
Agreement and the other Transaction Documents shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms. Each such
party agrees that this Amendment is not intended to and shall not cause a
novation with respect to any or all of the obligations under the Loan Agreement.

 

5.2       Representations and Warranties. Each of Borrower, Initial Servicer,
Originators and Pledgor hereby represents and warrants to Administrative Agent
that (a) the execution, delivery and performance of this Amendment and any and
all other Transaction Documents executed and/or delivered in connection herewith
have been authorized by all requisite action (as applicable) on the part of such
Person and will not violate the organizational documents of such Person; (b) the
execution, delivery and performance of this Amendment and any and all other
Transaction Documents executed and/or delivered in connection herewith has been
fully and validly authorized by such Person; (c) other than the Existing Initial
Servicer Default and Existing Defaults (each as defined in the Limited Waiver),
no Default or Event of Default under the Loan Agreement has occurred and is
continuing; (d) other than the Existing Initial Servicer Default and Existing
Defaults (each as defined in the Limited Waiver), each of Borrower, Initial
Servicer, Originator and Pledgor is in full compliance in all material respects
with all covenants and agreements contained in the Loan Agreement and the other
Transaction Documents; (e) except as disclosed to Administrative Agent, none of
Borrower, Initial Servicer, Originators or Pledgor has amended any of its
organizational documents since the date of the Loan Agreement; (f) prior to the
date of this Amendment (i) the transactions contemplated by the Membership
Interest Purchase Agreement, dated as of March 16, 2020, by and among SourceHov
Tax, LLC, Merco Holding, LLC, Exela Technologies, Inc. and Gainline Intermediate
Holdings LLC (the “Sale Transaction”) have been consummated, and (ii) the Exela
Parties received not less than $38,000,000 in cash in connection with the Sale
Transaction and (g) as of the date of this Amendment, Liquidity (as defined in
this Amendment) exceeds $115,000,000.

 



 

 

 

 

[Execution Version]

 

Article vI

 

Miscellaneous Provisions

 

6.1       Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

6.2       Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. This Amendment may be executed by facsimile transmission, which
facsimile signatures shall be considered original executed counterparts for
purposes of this Section 6.2, and each party to this Amendment agrees that it
will be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party to this Amendment.

 

6.3       Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

6.4       Applicable Law. THIS AMENDMENT AND ALL OTHER TRANSACTION DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

6.5       Effectiveness. This Amendment shall become effective upon the
execution thereof by all parties and satisfaction of the conditions precedent
set forth in Article III, and shall cease to be effective (and the provisions of
the Loan Agreement and each other Transaction Document amended hereby shall
revert to those in existence prior to the execution of this Amendment) at the
close of business on March 20, 2020 if the Borrower has not paid in full by
March 20, 2020 all costs and expenses of the Administrative Agent (including
fees of legal counsel to the Administrative Agent) invoiced on or before March
18, 2020.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 

 

 

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.

 

  BORROWER:       EXELA RECEIVABLES 1, LLC       By: /s/ James Reynolds    
Name: James Reynolds     Title: Chief Financial Officer       INITIAL SERVICER:
      EXELA TECHNOLOGIES, INC.       By: /s/ James Reynolds     Name: James G.
Reynolds     Title: Chief Financial Officer

 

First Amendment to Loan and Security Agreement, First Tier Purchase and Sale
Agreement and Second Tier Purchase and Sale Agreement

 



 

 

 

  PLEDGOR:       EXELA RECEIVABLES HOLDCO, LLC,       By: /s/ James Reynolds  
Name: James Reynolds   Title:   Chief Financial Officer       ORIGINATORS:      
BANCTEC, INC.,   DELIVEREX, LLC   ECONOMIC RESEARCH SERVICES, INC.   EXELA
ENTERPRISE SOLUTIONS, INC.,   SOURCEHOV HEALTHCARE, INC.   UNITED INFORMATION
SERVICES, INC.,   HOV ENTERPRISE SERVICES, INC.,   HOV SERVICES, INC.,   HOV
SERVICES, LLC,   J&B SOFTWARE, INC.,   REGULUS GROUP II LLC,   REGULUS GROUP
LLC,   REGULUS INTEGRATED SOLUTIONS LLC,   SOURCECORP BPS INC.,   SOURCECORP
MANAGEMENT, INC.,   NOVITEX GOVERNMENT SOLUTIONS, LLC,       By: /s/ James
Reynolds   Name: James Reynolds   Title:   Chief Financial Officer

 

First Amendment to Loan and Security Agreement, First Tier Purchase and Sale
Agreement and Second Tier Purchase and Sale Agreement

 



 

 

 

  ADMINISTRATIVE AGENT:       TPG SPECIALTY LENDING, INC.       By: /s/ Robert
Stanley   Name: Robert (Bo) Stanley   Title:   President           LENDERS:    
  TPG SPECIALTY LENDING, INC.           By: /s/ Robert Stanley   Name: Robert
(Bo) Stanley   Title:   President       PNC BANK, NATIONAL ASSOCIATION       By:
/s/ Michael Brown   Name: Michael Brown   Title:   Senior Vice President

 

First Amendment to Loan and Security Agreement, First Tier Purchase and Sale
Agreement and Second Tier Purchase and Sale Agreement

 



 

 

 

Exhibit A

 

Form of Periodic Report

 

First Amendment to Loan and Security Agreement, First Tier Purchase and Sale
Agreement and Second Tier Purchase and Sale Agreement

 



 

 